    Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 1 of 43




              Living Rivers v. Hoffman et al., Case No. 4:19-cv-00057-DN

Exhibit 4 – GAO Report to Congressional Requesters, Oil and Gas Lease Management, BLM
Could Improve Oversight of Lease Suspensions with Better Data and Monitoring Procedures
                                      (June 2018)
             Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 2 of 43
                               United States Government Accountability Office
                              Report to Congressional Requesters




                              OIL AND GAS LEASE
June 2018




                              MANAGEMENT

                              BLM Could Improve
                              Oversight of Lease
                              Suspensions with
                              Better Data and
                              Monitoring
                              Procedures




GAO-18-411
                   Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 3 of 43
                                           June 2018

                                           OIL AND GAS LEASE MANAGEMENT
                                           BLM Could Improve Oversight of Lease Suspensions
                                           with Better Data and Monitoring Procedures
Highlights of GAO-18-411, a report to
congressional requesters




Why GAO Did This Study                     What GAO Found
Oil and gas leases on federal lands        According to data at the end of fiscal year 2016 from the Bureau of Land
generate billions of dollars in rents      Management (BLM), a small portion of oil and gas leases were suspended for
and royalty payments for the federal       various lengths of time (as shown below), but the reasons for the suspensions
government each year, but these            were difficult to determine. During a suspension, the government generally does
revenues can be reduced if leases          not collect revenues from the lease. Determining the reasons for suspensions is
are suspended (i.e., placed on hold).      difficult, in part because BLM does not require the inclusion of this information in
Questions have been raised about           its database. To obtain this information, BLM officials would have to review the
whether some suspensions,                  official lease files, of which many are in hard copy. Under Standards for Internal
particularly those in effect for more
                                           Control in the Federal Government, management should use quality information
than 10 years, may hinder oil and
                                           to achieve the entity’s objectives. BLM field officials GAO interviewed said that
gas production or adversely affect
the use of federal lands for other
                                           additional, more detailed information in the database on reasons for suspensions
purposes, such as recreation.              would be helpful in tracking lease suspensions. By including a data field in the
                                           database to record the reasons for suspensions, BLM could better ensure that
GAO was asked to review oil and            federal lands are not being inappropriately kept from development—potentially
gas lease suspensions on federal           foregoing revenue—or from other valuable uses of public lands.
lands managed by BLM. This report
examines, among other things, (1)          Active Oil and Gas Leases and Leases Recorded as in Suspension by Length of Suspension,
the extent of and reasons for such         as of September 30, 2016
suspensions and (2) the approach
BLM uses to monitor the status of
lease suspensions. GAO analyzed
all data on suspensions in a BLM
database and the official lease files
for a nongeneralizable sample of 48
leases recorded as suspended in,
Montana and Wyoming, which GAO
selected based in part on the large
number of suspensions these states
had. GAO also reviewed BLM
documents and interviewed BLM
officials.

What GAO Recommends
To better ensure that federal lands
are not being inappropriately kept
                                           Note: Numbers represented in the figure have been rounded.
from development, GAO is making
four recommendations, including that
BLM record the reasons for lease           The approach BLM uses to monitor lease suspensions does not ensure
suspensions in its database and            consistent and effective oversight because BLM does not have procedures in
develop procedures for monitoring          place for monitoring. BLM state offices generally delegate responsibility for
suspensions. Interior concurred with       monitoring lease suspensions to their field offices. Officials from 12 selected field
GAO’s recommendations.
                                           offices in two states with relatively large numbers of lease suspensions reported
                                           various frequencies in their monitoring of suspensions, ranging from every few
                                           months to rarely or not at all. In the absence of BLM monitoring procedures, field
View GAO-18-411. For more information,
                                           officials have discretion in how and when to monitor. By developing procedures
contact Frank Rusco at (202) 512-3841 or   for monitoring lease suspensions, including when to conduct monitoring efforts,
ruscof@gao.gov.                            BLM could better ensure that lease suspensions in effect are warranted.


                                                                                          United States Government Accountability Office
               Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 4 of 43


Contents


Letter                                                                                                    1
                                Background                                                                4
                                BLM Uses a Multistep Process in Determining Whether to
                                  Suspend Leases                                                        10
                                A Small Portion of BLM’s Oil and Gas Leases Were Recorded as
                                  Suspended, but Reasons for Suspensions Were Difficult to
                                  Determine                                                             14
                                BLM Relies on an Informal Monitoring Approach That May Not
                                  Provide for Consistent and Effective Oversight of Lease
                                  Suspensions                                                           20
                                Conclusions                                                             24
                                Recommendations for Executive Action                                    25
                                Agency Comments                                                         26

Appendix I                      Objectives, Scope, and Methodology                                      28



Appendix II                     Bureau of Land Management Oil and Gas Leases, Suspensions,
                                and Acreage, as of September 30, 2016                                   32



Appendix III                    Bureau of Land Management Oil and Gas Leases Recorded as in
                                Suspension                                                              34



Appendix IV                     Comments from the Department of the Interior                            35



Appendix V                      GAO Contact and Staff Acknowledgments                                   37


Tables
                                Table 1: Bureau of Land Management (BLM) Oil and Gas
                                        Recorded Leases, Suspensions, and Acreage, as of
                                        September 30, 2016                                              32
                                Table 2: Bureau of Land Management (BLM) Oil and Gas Leases
                                        Recorded as in Suspension by Length and State, as of
                                        September 30, 2016                                              34



                                Page i                               GAO-18-411 Oil and Gas Lease Management
          Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 5 of 43




Figures
                           Figure 1: Circumstances That May Warrant Suspension of Oil and
                                    Gas Leases                                                                       11
                           Figure 2: Typical Bureau of Land Management (BLM) Review
                                    Process for Oil and Gas Lease Suspension Requests                                13
                           Figure 3: Location of Oil and Gas Leases and Recorded
                                    Suspensions, as of September 30, 2016                                            16
                           Figure 4: Bureau of Land Management Oil and Gas Leases
                                    Recorded as in Suspension, by Length of Suspension, as
                                    of September 30, 2016                                                            17




                           Abbreviations

                           BLM               Bureau of Land Management
                           LR2000            Legacy Rehost 2000 System


                           This is a work of the U.S. government and is not subject to copyright protection in the
                           United States. The published product may be reproduced and distributed in its entirety
                           without further permission from GAO. However, because this work may contain
                           copyrighted images or other material, permission from the copyright holder may be
                           necessary if you wish to reproduce this material separately.




                           Page ii                                         GAO-18-411 Oil and Gas Lease Management
             Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 6 of 43
                               Letter




441 G St. N.W.
Washington, DC 20548




                              June 4, 2018

                              The Honorable Raúl Grijalva
                              Ranking Member
                              Committee on Natural Resources
                              House of Representatives

                              The Honorable Alan Lowenthal
                              Ranking Member
                              Subcommittee on Energy and Mineral Resources
                              Committee on Natural Resources
                              House of Representatives

                              The Honorable Jared Polis
                              House of Representatives

                              Oil and gas leases on onshore federal lands managed by the Department
                              of the Interior’s Bureau of Land Management (BLM) generate billions of
                              dollars in rents and royalty payments for the federal government each
                              year. According to BLM’s database for mineral and land use—the Legacy
                              Rehost 2000 System (LR2000)—approximately 41,000 oil and gas leases
                              cover 28 million subsurface acres. Under the terms of these leases,
                              operators have 10 years to begin drilling for oil and gas unless BLM
                              suspends their leases. 1 BLM may suspend leases, for example, when an
                              environmental review is necessary to avoid harm to endangered species
                              on the leased lands or during periods of extraordinary weather conditions,
                              such as hurricanes or other natural catastrophes. Suspensions typically
                              remain in effect until the conditions that led to the suspensions no longer
                              apply. There is no limit on how long a lease can be suspended. During a
                              suspension of operations and production, the government does not
                              collect rents or royalty payments and the time remaining to begin drilling
                              is reserved so that the operator is not penalized for the time the lease is
                              in suspension.

                              BLM is responsible for implementing the Federal Land Policy and
                              Management Act of 1976, as amended, which directs Interior to manage
                              federal lands for multiple uses, such as recreation and resource

                              1
                               Lease terms may be extended if, for example, oil or gas is being produced in paying
                              quantities. See 30 U.S.C. § 226(e).




                              Page 1                                         GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 7 of 43




                 extraction, while also taking any action required to prevent “unnecessary
                 or undue degradation” of these lands. 2 Members of Congress and others
                 have raised questions about whether some suspensions, particularly
                 those that have been in effect for more than 10 years, may hinder oil and
                 gas production or adversely affect the use of federal lands for other
                 purposes, such as recreation.

                 You asked us to review oil and gas lease suspensions on lands that BLM
                 manages. This report examines (1) the process BLM uses to determine
                 whether to suspend oil and gas leases; (2) the extent of oil and gas lease
                 suspensions and the reasons for the suspensions of selected leases; and
                 (3) the approach that BLM uses to monitor the status of lease
                 suspensions and the extent to which this approach provides for oversight
                 of such lease suspensions.

                 To examine the process BLM uses to determine whether to suspend oil
                 and gas leases, we reviewed applicable laws, agency documents, and
                 the criteria used by BLM officials when considering lease suspensions.
                 We also interviewed BLM officials about how they use these criteria. To
                 examine the extent of oil and gas lease suspensions and the reasons for
                 the suspensions, we analyzed data on all lease suspensions recorded in
                 BLM’s LR2000 database as of September 30, 2016. 3 We took a number
                 of steps to assess the reliability of these data—such as checking the
                 extent to which the data were complete and within expected ranges and
                 interviewing BLM officials about how the data were collected—and
                 determined that the data were sufficiently reliable to give a high-level
                 summary of suspension information, such as the number of leases in
                 suspension and the lengths of the suspensions (see app. I for additional
                 detail).

                 We also analyzed information contained in the official lease files,
                 maintained by BLM state offices, for a nongeneralizable sample of leases
                 in suspension in Montana and Wyoming to identify the reasons behind
                 the suspensions as well as to assess their status. We chose these states
                 because they were among the states with the largest numbers of
                 recorded lease suspensions. We also selected Montana because their
                 files were electronically maintained and easily accessible and Wyoming

                 2
                  43 U.S.C. § 1732.
                 3
                  LR2000 contains information on all mineral and land assets managed by BLM, including
                 oil and gas leases.




                 Page 2                                       GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 8 of 43




                 because it had some leases recorded as suspended for the longest
                 period of time of any state as of September 30, 2016. We selected 48
                 suspended leases in these two states and limited the extent to which we
                 selected multiple leases that were suspended at the same time for the
                 same reason. For Montana leases, we found that there were only 12
                 suspension dates. Therefore, we randomly selected a single lease from
                 each date. For Wyoming, we selected leases based on a combination of
                 suspension date, similarity of lease numbers, and field office of
                 jurisdiction. In addition, to review suspensions that had been in effect for
                 a relatively long period of time, we selected suspensions that had been in
                 effect for 20 or more years. The results of our review of selected leases
                 are not generalizable to other BLM leases in suspension but provide
                 examples of the types of reasons given for suspensions.

                 To verify the status of each selected lease, we compared information in
                 LR2000 and the official lease file with information in the Office of Natural
                 Resources Revenue’s database. 4 We also interviewed officials from the
                 BLM state and field offices in our sample about specific lease files to
                 learn more about the status of specific lease suspensions and the
                 reasons why these suspensions were still in effect. We compared how
                 BLM maintains and verifies its lease suspension information with
                 Standards for Internal Control in the Federal Government for information
                 and communication. 5 To examine the approach BLM uses to monitor the
                 status of lease suspensions and the extent to which this approach
                 provides for oversight of such lease suspensions, we reviewed agency
                 databases and documents, including information in LR2000 and selected
                 lease files from the Montana and Wyoming state offices. These two state
                 offices comprised a total of 12 field offices that were responsible for
                 monitoring the 48 suspended leases in our sample. 6 We also interviewed
                 BLM officials from BLM headquarters and those state and field offices to
                 learn about how, if at all, they monitor lease suspensions or oversee such
                 monitoring. We compared their actions with agency guidance, federal


                 4
                  The Office of Natural Resources Revenue, within Interior, is responsible for collecting
                 rental and royalty payments associated with oil and gas leases.
                 5
                  GAO, Standards for Internal Control in the Federal Government, GAO-14-704G
                 (Washington, D.C.: September 2014).
                 6
                  Montana had 2 field offices and Wyoming had 10 field offices with leases included in our
                 review of selected lease files. Montana had 8 additional field offices that did not have
                 leases in our sample.




                 Page 3                                          GAO-18-411 Oil and Gas Lease Management
          Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 9 of 43




                           regulations, and federal standards for internal control for control
                           activities. 7

                           We conducted this performance audit from September 2016 to June 2018
                           in accordance with generally accepted government auditing standards.
                           Those standards require that we plan and perform the audit to obtain
                           sufficient, appropriate evidence to provide a reasonable basis for our
                           findings and conclusions based on our audit objectives. We believe that
                           the evidence obtained provides a reasonable basis for our findings and
                           conclusions based on our audit objectives.


                           This section provides information on oil and gas leasing and development
Background                 on federally managed lands, lease revenues, lease suspensions, and
                           BLM’s LR2000 database.


Oil and Gas Leasing and    BLM is responsible for managing approximately 700 million acres of
Development on Federally   subsurface mineral estate throughout the country, including the acreage it
                           leases to operators for oil and gas development. 8 At the end of fiscal year
Managed Lands
                           2016, about 41,000 oil and gas leases accounted for approximately 28.2
                           million acres in 32 states, according to BLM data (see app. II for
                           additional details).

                           The Federal Land Policy and Management Act of 1976, as amended,
                           requires the Secretary of the Interior to develop land use plans for public
                           lands. 9 These plans identify federal lands and mineral resources that will
                           be available for oil and gas leasing and development and other activities.
                           The act requires the plans to be revised as appropriate, and BLM
                           generally evaluates plans for potential revisions at least every 5 years. 10
                           7
                            GAO-14-704G.
                           8
                            The Mineral Leasing Act of 1920, as amended, gives Interior responsibility for oil and gas
                           leasing on federal and private lands where the federal government has retained mineral
                           rights. 30 U.S.C. § 226. The Mineral Leasing Act for Acquired Lands of 1947 (30 U.S.C. §
                           351 et seq.) extended that authority to lands acquired by the federal government.
                           9
                            43 U.S.C. § 1712.
                           10
                             Revisions to land use plans are necessary if monitoring and evaluation findings, new
                           data, new or revised policy, or changes in circumstances indicate that an entire plan or a
                           major portion of a plan no longer serves as a useful guide for resource management.
                           Bureau of Land Management, Department of the Interior, Land Use Planning Handbook,
                           H-1601-1, p. 46 (Washington, D.C.: 2005).




                           Page 4                                          GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 10 of 43




                  As part of developing or revising land use plans, BLM is required under
                  the National Environmental Policy Act of 1969, as amended, to evaluate
                  likely environmental effects of any decisions in the plan, such as selecting
                  areas for oil and gas development. 11 Generally, Interior prepares an
                  environmental impact statement—a detailed statement of the likely
                  environmental effects of the proposed action—in preparing land use
                  plans. 12 BLM officials said the agency uses the land use plans and
                  environmental impact statements to (1) help develop “reasonably
                  foreseeable development scenarios” to estimate outcomes, such as the
                  number of wells and likely surface disturbance that may occur under the
                  land use plan; (2) identify lands open and closed to leasing; (3) identify
                  resource-protection measures, such as lease stipulations and
                  environmental best management practices; and (4) establish monitoring
                  protocols. With a completed land use plan and its associated
                  environmental impact statement, BLM can offer for lease the mineral
                  rights identified in the plan.

                  The parcels of land that BLM offers for potential leasing and development
                  are nominated by industry and the public or identified by BLM. BLM offers
                  leases through a competitive bidding process and requires a uniform
                  national minimum bid of $2 per acre, due as a one-time payment when a
                  bidder is awarded the lease. 13 If BLM receives any bids on an offered
                  lease, the lease is awarded to the bidder with the highest bid. 14 Since
                  1992, BLM has offered leases with a 10-year primary term—the initial
                  period of time prescribed in a lease to begin oil and gas development. 15
                  Operators generally begin oil and gas exploration on leased lands by
                  analyzing available geologic and seismic information and other testing to
                  determine if economically viable oil and gas reservoirs exist. If the

                  11
                    42 U.S.C. § 4332.
                  12
                    BLM may also use an environmental assessment—which is a more concise analysis
                  developed if the environmental effect of the proposed action is unknown—to determine
                  whether the action is likely to significantly affect the environment.
                  13
                    The Secretary of the Interior has the authority to raise the uniform national minimum
                  acceptable bid for all leases but has not done so. See 30 U.S.C. § 226 (b)(1)(B).
                  14
                    Leases that do not receive any bids in the initial offer are offered noncompetitively the
                  day after and remain available for leasing for a period of 2 years after the competitive
                  lease sale.
                  15
                    The Energy Policy Act of 1992 required BLM to offer all competitive and noncompetitive
                  leases with 10-year primary terms. Prior to 1992, BLM offered primary lease terms of 5
                  years for competitively sold leases and 10 years for leases issued noncompetitively.




                  Page 5                                           GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 11 of 43




                  findings are positive, the operators may begin efforts to prepare for
                  development, such as completing the environmental studies required to
                  apply for permits to begin lease development activities. For example,
                  operators holding leases for oil and gas development must submit a
                  drilling permit application to BLM and obtain approval before preparing
                  the land and drilling new oil or gas wells. 16 After receiving a permit
                  application, BLM generally communicates with operators until they
                  provide all of the required documents, including necessary environmental
                  information or studies. 17 The Energy Policy Act of 2005 requires BLM to
                  approve or defer permit applications within 30 days of submission by the
                  operator. 18 After such applications are approved, operators may begin
                  development activities, including building roads to the well site,
                  constructing platforms, drilling wells, and constructing additional pipeline
                  transportation necessary to transport the oil and gas to market.

                  BLM has the authority to inspect federal oil and gas sites, including well
                  pads and production facilities, 19 under the Federal Oil and Gas Royalty
                  Management Act of 1982, as amended. 20 According to the agency’s
                  handbook for its inspection and enforcement program, BLM must ensure
                  that oil and gas operations on federal lands are prudently conducted in a
                  manner that ensures protection of the surface and subsurface
                  environment.




                  16
                    A complete drilling permit application, formally called an application for permit to drill,
                  must include, among other things, a Surface Use Plan of Operations with the operator’s
                  plan for reclaiming disturbed lands during production and upon final abandonment. BLM
                  may approve the application as submitted or, according to BLM officials, approve it with
                  certain conditions that ensure environmental protection, safety, or conservation of mineral
                  resources, and the approval may be based on environmental best management practices.
                  17
                    Prior to leasing lands, BLM conducts broad environmental assessments. However,
                  before drilling operations can begin, the operator must submit, with their application for
                  permit to drill, an assessment of the environmental impact of their specific lease
                  development plans.
                  18
                    Pub. L. No. 109-58, § 366, 119 Stat. 594, 726 (2005), codified at 30 U.S.C. § 226(p)(2).
                  19
                    Prior to drilling, an operator prepares the area of land where drilling will take place,
                  referred to as a well pad. In some cases, multiple wells will be located on a single well
                  pad.
                  20
                    Pub. L. No. 97–451, tit. 1, § 108, 96 Stat. 2447, 2453 (1983), codified as amended at 30
                  U.S.C. § 1718.




                  Page 6                                           GAO-18-411 Oil and Gas Lease Management
         Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 12 of 43




Lease Revenues             For issued leases, the operator pays a fixed amount of rent each year
                           until the lease begins producing or expires. Under the Mineral Leasing
                           Act of 1920, as amended, once a federal lease begins producing, the
                           operator pays royalties on the oil and gas it produces in lieu of paying
                           rent. 21 The act sets the royalty rate for competitive leases at not less than
                           12.5 percent of the amount or value of production. 22 A producing lease
                           remains in effect so long as the operator continues to produce oil and gas
                           in paying quantities. 23

                           The Office of Natural Resources Revenue, within Interior, is responsible
                           for managing and collecting revenues from operators that produce or
                           extract resources from federal leases. In fiscal year 2016, approximately
                           164 million barrels of oil and 3.25 trillion cubic feet of gas were produced
                           on federal lands, according to agency data. According to Office of Natural
                           Resources Revenue data, in fiscal year 2016, the federal government
                           collected approximately $1.6 billion in gross revenue from the production
                           of these resources on federal land. The majority of this revenue—nearly
                           $1.5 billion, or 91 percent—came from royalties. The remaining revenue
                           came from bids made on new leases—more than $120 million—and rent
                           for existing leases—more than $20 million.


Lease Suspensions          According to agency guidance, specifically the Suspensions of
                           Operations and/or Production Manual, BLM generally uses two types of
                           suspensions for oil and gas leases: (1) suspension of operations or (2)
                           suspension of operations and production. 24 A suspension of operations
                           halts the operations associated with a particular lease, such as drilling or
                           developing a well pad and roads. A suspension of operations and
                           production—the most common type of suspension, according to BLM
                           officials—is broader because it halts both operations and any production
                           of oil and gas. BLM’s guidance also states that a suspension of
                           operations may be granted in cases in which the operator is prevented
                           from operating or producing on the lease for reasons beyond the

                           21
                            30 U.S.C. § 226(d); 43 C.F.R. § 3103.2-2.
                           22
                            30 U.S.C. § 226(b)(1).
                           23
                            30 U.S.C. § 226(b)(3)(D); 43 C.F.R. § 3107.2-1.
                           24
                             There is a third type: suspension of production; however, this type of suspension is
                           seldom used, according to BLM officials. See 43 C.F.R. § 3103.4-4.




                           Page 7                                          GAO-18-411 Oil and Gas Lease Management
         Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 13 of 43




                           operator’s control, and a suspension of operations and production may be
                           granted only in the interest of the conservation of natural resources. 25
                           During either type of suspension, the time remaining in the primary term
                           of the lease is reserved until the suspension is terminated, so that the
                           operator is not penalized for the time the lease is in suspension.

                           According to BLM officials, lease suspensions typically are initiated by the
                           operator but may also be initiated by BLM. BLM guidance states that
                           before an operator can request a suspension, the operator must first
                           demonstrate being hampered in performing some operation or activity on
                           the lease. The operator must submit thorough documentation of the
                           reason for requesting a suspension and should include evidence that
                           activity has been attempted on the lease, such as filing an application for
                           a drilling permit, and that the activity has been prevented by actions
                           beyond the operator’s control. For BLM’s part, according to BLM’s
                           guidance, requests filed less than 30 days prior to the expiration of the
                           lease are considered late and should normally be denied. If a request is
                           filed in a timely manner, BLM is to assess the request and, if the reasons
                           for the request are acceptable and justify a suspension, BLM should
                           approve the request, according to BLM guidance. The state director at
                           each BLM state office is responsible for reviewing and approving requests
                           for lease suspensions; however, BLM’s guidance encourages the
                           delegation of this responsibility to the field manager at the field office with
                           jurisdiction over the lease. According to BLM officials, BLM state offices
                           generally delegate responsibility for monitoring lease suspensions to their
                           field offices.


BLM’s LR2000 Database      According to BLM officials, LR2000 is a national database that provides
and Other Interior         internal and external users with access to, among other things, land and
                           mineral use authorizations for oil, gas, and other mineral development;
Databases
                           land titles; and other data extracted from case files that support BLM land,
                           mineral, and resources programs. LR2000 contains information on

                           25
                             The Mineral Leasing Act of 1920, as amended, defines the types of suspensions and
                           the criteria that need to be met for each. Under Section 17, BLM can suspend either
                           operations or production, while suspensions under Section 39 suspend both operations
                           and production. Section 17 suspensions halt the term of the lease but rental and, if
                           applicable, royalty payments continue. Section 39 suspensions of operations and
                           production halt the term of the lease as well as any rent and royalty payments during the
                           duration of the suspension. According to BLM guidance, suspension of production is
                           unnecessary in most cases since the ability of the lease to produce oil or gas will generally
                           prevent the lease from expiring.




                           Page 8                                          GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 14 of 43




                  approximately 6 million land and mineral case files. BLM designed the
                  database for use by the oil and gas industry, mining industry, land and
                  mineral title companies, utilities, state and local governments, interest
                  groups, and members of the public that need access to BLM land and
                  mineral case files.

                  The agency has conducted a series of reviews of LR2000 over the last 5
                  years in an attempt to improve the accuracy of the data in the system,
                  according to BLM officials we interviewed. 26 In particular, the officials
                  informed us that they created a tool, known as Data Flux, to improve the
                  accuracy of the data, and that the tool has helped identify numerous data
                  errors. 27 BLM officials told us that each spring a report is generated using
                  Data Flux that highlights the errors found in LR2000, and BLM state
                  offices are responsible for taking action to address the identified errors for
                  their respective states. These officials also told us that BLM plans to
                  either significantly update or replace LR2000 but has not set a definitive
                  date for doing so.

                  Interior and BLM manage several other databases that contain
                  information about the development and production of oil and gas on
                  federal lands. In prior work, we found weaknesses in how Interior tracks
                  and uses some information in its data systems. Specifically, in July 2010,
                  we reported that BLM’s publicly available data related to protests, or
                  challenges, to lease sales were incomplete or inconsistent, and we
                  recommended that Interior determine and implement an agency-wide
                  approach for collecting protest information that is complete, consistent,
                  and available to the public. 28 BLM agreed with the recommendation and
                  issued guidance to standardize data collection. In addition, we found in
                  July 2016 that Interior could improve the data it collects to help track
                  progress toward its goal of reducing methane emissions from oil and gas
                  operations. 29 We made four recommendations to improve BLM’s reporting

                  26
                    These reviews were intended to improve the quality of the data in LR2000 but did not
                  necessarily address information contained in official lease files.
                  27
                    According to agency officials, the Data Flux tool uses a set of business rules to examine
                  data in LR2000 in order to identify data that do not match the prescribed format, such as
                  numerical fields that contain letters.
                  28
                   GAO, Onshore Oil and Gas: BLM’s Management of Public Protests to Its Lease Sales
                  Needs Improvement, GAO-10-670 (Washington, D.C.: July 30, 2010).
                  29
                   GAO, Oil and Gas: Interior Could Do More to Account for and Manage Natural Gas
                  Emissions, GAO-16-607 (Washington, D.C.: July 7, 2016).




                  Page 9                                          GAO-18-411 Oil and Gas Lease Management
        Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 15 of 43




                          of emissions data. The agency generally concurred with all of the
                          recommendations and has implemented two of them. Further, in April
                          2017, we found that BLM field offices had not effectively used data
                          collected during environmental inspections, which could have enhanced
                          BLM’s ability to assess and mitigate environmental impacts. 30 We
                          recommended that BLM develop guidance and consistently track
                          inspections data, among other things. BLM generally concurred with
                          these recommendations.


                          BLM uses a multistep process to determine whether to suspend oil and
BLM Uses a Multistep      gas leases, and this process, according to BLM guidance and officials,
Process in                typically begins with an operator submitting a suspension request to the
                          appropriate BLM field office. 31 Once the request is received, the cognizant
Determining Whether       BLM field official—usually a petroleum engineer at the field office—
to Suspend Leases         reviews it for completeness and whether the reasons cited meet the
                          suspension criteria established in federal regulations and BLM’s
                          Suspensions of Operations and/or Production Manual. These criteria
                          require that lease suspensions be approved only in the interest of the
                          conservation of natural resources or for circumstances beyond the
                          operator’s control. Officials we interviewed stated that field officials
                          generally have broad discretion in how to apply suspension criteria when
                          considering a request. See figure 1, below, for examples of
                          circumstances for which suspensions can be issued.




                          30
                            GAO, Oil and Gas Development: Improved Collection and Use of Data Could Enhance
                          BLM’s Ability to Assess and Mitigate Environment Impacts, GAO-17-307 (Washington,
                          D.C.: Apr. 25, 2017).
                          31
                            In some cases, suspensions can be initiated, or directed, by BLM in response to unique
                          circumstances, such as a court order.




                          Page 10                                       GAO-18-411 Oil and Gas Lease Management
              Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 16 of 43




Figure 1: Circumstances That May Warrant Suspension of Oil and Gas Leases




                                       According to BLM officials, if the field office recommends approving the
                                       operator’s request for suspension, the field office is to forward the request
                                       to the appropriate BLM state office for final review, as shown in figure 2
                                       below. In cases in which the state office agrees with the field office’s
                                       recommendation, the state office is to issue a decision letter to the
                                       operator noting the changes to the terms and conditions of the lease. A
                                       copy of the letter is also to be sent to the Office of Natural Resources
                                       Revenue, if necessary, requesting deferment of rent and royalty
                                       payments while the lease is suspended.

                                       Conversely, if the field office recommends that the suspension request be
                                       denied, the field office is to inform the operator in writing, BLM officials
                                       said. According to agency guidance, the operator can appeal the field
                                       office’s recommendation to the state office director within 20 days after
                                       receiving the notification. The state director then has 10 days to render a
                                       decision. 32 If the state director denies the request for suspension, the
                                       32
                                         The state director’s final decision is to be issued within 10 days of the receipt of a
                                       complete request for administrative review or within 10 days after an oral presentation has
                                       been made.




                                       Page 11                                         GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 17 of 43




                  operator can challenge the decision at the Interior Board of Land
                  Appeals. 33 After the board’s decision, the operator may make additional
                  appeals in federal court. In cases in which a decision is overturned, the
                  state office is to issue a decision letter to the operator that highlights
                  changes in the lease’s terms and conditions. The state office is to record
                  the new terms and conditions in LR2000, notify the Office of Natural
                  Resources Revenue of any rental or royalty payments that are to be
                  deferred, and update the official lease file in the state office. Other
                  affected parties (i.e. any party who is adversely affected by a decision)
                  can also appeal a suspension decision, according to BLM officials.




                  33
                    The Interior Board of Land Appeals is an appellate review body that exercises the
                  delegated authority of the Secretary of the Interior to issue final decisions for the
                  Department of the Interior. Its administrative judges decide appeals from bureau decisions
                  relating to the use and disposition of public lands and their resources, mineral resources
                  on the Outer Continental Shelf, and the conduct of surface coal mining operations under
                  the Surface Mining Control and Reclamation Act. Located within the Department’s Office
                  of Hearings and Appeals, the board is separate and independent from the bureaus and
                  offices whose decisions it reviews.




                  Page 12                                        GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 18 of 43




                  Figure 2: Typical Bureau of Land Management (BLM) Review Process for Oil and
                  Gas Lease Suspension Requests




                  a
                   The Office of Natural Resources Revenue, within the Department of the Interior, is responsible for
                  collecting rental and royalty payments associated with leases on onshore federal lands. During a
                  suspension of operations and production, both rental and minimum royalty payments are halted.
                  Other types of suspensions do not halt collection of rental payments.




                  Page 13                                              GAO-18-411 Oil and Gas Lease Management
         Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 19 of 43




                           Agency officials stated that BLM field offices are primarily responsible for
                           monitoring the status of lease suspensions they issue to ensure that the
                           conditions for granting the suspension still exist. 34 If the conditions have
                           changed, the field office is to recommend that the lease suspension be
                           terminated and notify the operator. The state office is to terminate the
                           suspension and send a letter to the operator with the updated lease terms
                           and conditions, which should extend the original lease expiration date to
                           reflect the length of the suspension. 35 BLM guidance states that the state
                           office also is to send a copy of the suspension termination letter to the
                           Office of Natural Resources Revenue to alert that office that any rental
                           and royalty payments on hold for the lease should resume. The state
                           office is then responsible for updating LR2000 and the official lease file
                           regarding any new lease terms and conditions, according to BLM officials.


                           A small portion of BLM’s oil and gas leases were suspended as of the
A Small Portion of         end of fiscal year 2016, according to the agency’s LR2000 data, but the
BLM’s Oil and Gas          reasons for the suspensions were difficult to determine. These data
                           indicated that as of September 2016, about 2,750 of BLM’s approximately
Leases Were                41,000 oil and gas leases were suspended in various locations for various
Recorded as                lengths of time. LR2000 did not always contain the reasons for
                           suspensions, which required us to take additional steps to identify the
Suspended, but             reasons.
Reasons for
Suspensions Were
Difficult to Determine




                           34
                             BLM officials we interviewed stated that most lease suspensions are approved by field
                           offices and the field offices would be responsible monitoring these suspensions.
                           Suspensions issued by the state office would be monitored by the state office.
                           35
                             For example, if a suspension was in effect for 3 years, the primary lease term would be
                           extended by 3 years.




                           Page 14                                        GAO-18-411 Oil and Gas Lease Management
          Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 20 of 43




As of September 2016,       According to LR2000 data, approximately 2,750 oil and gas leases were
about 2,750 Oil and Gas     suspended at the end of fiscal year 2016. Our analysis of these data
                            showed that the lease suspensions spanned 16 states and accounted for
Leases Were Recorded as
                            about 3.4 million acres of federally managed land. The data also showed
Suspended and Varied in     that most of the suspensions were in five Mountain West states:
Their Location and Length   Colorado, Montana, New Mexico, Utah, and Wyoming. These five states
of Suspension               accounted for more than 2,350 of the approximately 2,750 recorded lease
                            suspensions and encompassed more than 2.9 million acres of federally
                            managed land (see app. II for additional details). 36 Figure 3, below,
                            provides information on the location of oil and gas leases and recorded
                            suspensions across the United States.




                            36
                              According to BLM data, these five states also accounted for nearly 32,000 of BLM’s
                            41,000 leases as of September 30, 2016.




                            Page 15                                       GAO-18-411 Oil and Gas Lease Management
               Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 21 of 43




Figure 3: Location of Oil and Gas Leases and Recorded Suspensions, as of September 30, 2016




                                        Page 16                                   GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 22 of 43




                  Our analysis of LR2000 data showed that, of the approximately 2,750
                  recorded lease suspensions,

                  •   about 630 had been in place for less than 3 years,
                  •   about 1,150 had been in place for 3 years to less than 10 years,
                  •   about 190 had been in place for 10 years to less than 20 years,
                  •   about 130 had been in place for 20 years to less than 30 years, and
                  •   about 650 had been in place for 30 years or more.
                  See figure 4 and appendix III for additional details.

                  Figure 4: Bureau of Land Management Oil and Gas Leases Recorded as in
                  Suspension, by Length of Suspension, as of September 30, 2016




                  Note: Numbers represented in the figure have been rounded. The length of a lease suspension was
                  calculated based on when the suspension was first issued through the end of fiscal year 2016—
                  September 30, 2016.




                  Page 17                                            GAO-18-411 Oil and Gas Lease Management
          Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 23 of 43




Reasons for Suspensions     BLM’s database, LR2000, did not always contain information on the
Were Not Always             reasons for oil and gas lease suspensions. BLM officials said that while
                            LR2000 does not have a field to specifically capture the reason for a
Recorded in BLM’s
                            suspension, and inclusion of this information is not mandatory, the
Database and Required       general remarks field could be used for this purpose.
Reviews of Official Lease
Files to Identify           Because we found this remarks field was rarely used to capture the
                            reason for suspensions, we reviewed the official lease files for a sample
                            of 48 leases in Montana and Wyoming that were suspended as of
                            September 30, 2016, and we interviewed field office staff for clarification.
                            The reasons for suspensions in this sample generally fell into four broad
                            categories: environmental reviews, delays in reviewing applications for
                            permits to drill, logistical conflicts, and other reasons.

                            Our review of the official lease files for our sample found the following
                            reasons cited for suspensions:

                            •    Sixteen leases were suspended for large-scale environmental
                                 concerns, such as wilderness or wildlife protection areas or
                                 environmental reviews that affected large parcels of land. These 16
                                 suspensions had been in effect for approximately 6 years to 38 years.
                                 One of these leases was suspended because of a court order that
                                 also resulted in suspension of 422 other leases; the leases
                                 suspended as a result of this court order accounted for most of the
                                 suspensions that had been in place for more than 30 years. 37
                            •    Fourteen leases were suspended because BLM required additional
                                 time to complete its review of the operator’s drilling permit application.
                                 These 14 suspensions had been in effect for approximately 1 year to
                                 13 years. Seven of these 14 suspensions were issued because BLM
                                 needed additional time to review the environmental assessments
                                 submitted with the drilling permit applications.



                            37
                              These leases were located on federal lands in Montana. The court ruled that no further
                            action on the leases could occur without additional environmental and wildlife analyses.
                            File documents from the Forest Service indicate that there was little interest at that time in
                            conducting these analyses because of, among other things, their expense, and that there
                            was also little interest from operators in developing these lands for oil and gas production.
                            Conner v. Burford, 605 F. Supp. 107 (D. Mont. 1985), affd in part and rev’d in part, 836
                            F.2d 1521 (9th Cir. 1988), superseded, 848 F.2d 1441 (9th Cir. 1988), cert denied sub.
                            nom., Sun Exploration & Prod. Co. v. Lujan, 489 U.S. 1012 (1989).




                            Page 18                                          GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 24 of 43




                  •     Eight leases were suspended because they faced logistical conflicts
                        with other surface development, such as mining activities occurring on
                        the lease or adjacent lands. These suspensions had been in effect for
                        approximately 4 years to 25 years.
                  •     Five leases were suspended for other, short-term reasons, such as
                        weather-related issues or economic conditions, but were recorded in
                        LR2000 as suspended for approximately 22 years to 74 years. 38
                  •     We were unable to determine the reasons why the 5 remaining leases
                        were suspended. These leases were recorded as suspended for
                        approximately 28 to 82 years. The agency was unable to provide
                        lease files for 1 of the leases. Field officials said that some of these
                        suspensions may have been issued at the state level, and the officials
                        had no additional information on them.
                  According to Standards for Internal Control in the Federal Government,
                  management should use quality information to achieve the entity’s
                  objectives; quality information may be defined as appropriate, current,
                  complete, accurate, accessible, and provided on a timely basis. 39 BLM
                  does not have quality information on the reasons for suspensions, in part
                  because such reasons are not routinely included in LR2000, and there is
                  no specific data field for them. To obtain this information, BLM officials
                  would have to review the official lease files, as we did, and most of the
                  files were available only in hard copy in BLM state offices. Therefore, the
                  information is not readily accessible across the agency. Field officials we
                  interviewed from one field office said that additional information on
                  reasons for suspension in the database would be helpful in monitoring
                  lease suspensions and in communicating with others, such as
                  management or the public, about suspensions. BLM headquarters
                  officials said they are planning to update or replace LR2000. By including
                  a data field in the update or replacement for LR2000 to record the
                  reasons for suspensions, BLM could better ensure that federal lands are
                  not being inappropriately kept from development—potentially foregoing
                  revenue—or from valuable uses of public lands.




                  38
                    As discussed later in this report, officials from relevant field offices indicated that these
                  suspensions were not in effect for this period of time and that the information in LR2000
                  was outdated.
                  39
                      GAO-14-704G.




                  Page 19                                            GAO-18-411 Oil and Gas Lease Management
         Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 25 of 43




                           BLM uses an informal approach to monitor lease suspensions and does
BLM Relies on an           not have procedures in place for monitoring suspensions, which may not
Informal Monitoring        ensure consistent and effective oversight. We also found that BLM’s state
                           offices do not always maintain current information on lease suspensions
Approach That May          in the official lease files or LR2000, and BLM headquarters and state
Not Provide for            officials told us they generally do not oversee the monitoring of lease
                           suspensions.
Consistent and
Effective Oversight of
Lease Suspensions

Monitoring Varies Among    Field offices vary in how they monitor lease suspensions, and BLM does
Field Offices, and BLM     not have official agency procedures in place for monitoring, relying
                           instead on an informal approach. We found that the field offices we
Does Not Have
                           reviewed differed in the frequency of their monitoring activities for lease
Procedures for How to      suspensions. 40 According to officials we interviewed from these offices:
Conduct It
                           •    8 field offices monitor with varying frequency, depending on the
                                circumstances; and
                           •    3 field offices monitor rarely.
                           Officials who monitored with varying frequency said that the frequency
                           depends in part on the nature of the suspension. For instance, they said
                           suspensions that involve seasonal protection of wildlife habitat, which can
                           last for several months, typically require relatively little monitoring
                           because the time frames for these suspensions are more clearly defined.
                           In contrast, suspensions involving environmental reviews often require
                           more frequent monitoring because the time frames associated with these
                           suspensions are less definitive and can range from several months to
                           several years. Several of these officials said that their offices have
                           established prompts to alert staff when to conduct monitoring activities.
                           For example, an official from 1 field office told us the office’s staff use
                           handwritten notes to track their lease suspensions. An official from
                           another field office informed us that their office uses an electronic
                           calendar feature to alert staff when to monitor, and several other field
                           office officials reported that they rely on various spreadsheets and emails
                           40
                             We reviewed a total of 12 field offices; however, 1 field office did not respond to our
                           request for information on monitoring of lease suspensions.




                           Page 20                                          GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 26 of 43




                  to remind them when to monitor. Officials from 1 field office also stated
                  that their office uses an estimated end date for every suspension 41—that
                  is, the date the suspension is expected to terminate—to prompt them to
                  review the current conditions to ensure that the suspension is still
                  warranted.

                  Officials who monitored with varying frequency also said that the
                  frequency depends on the availability of staff for monitoring. These
                  officials said they generally rely on petroleum engineers in their
                  respective offices to monitor lease suspensions because these individuals
                  are normally the most familiar with leases. 42 However, some officials
                  added that staffing limitations, particularly a shortage in petroleum
                  engineers, have hindered their ability to monitor lease suspensions in a
                  timely manner. Several of the field officials we interviewed noted that, in
                  recent years, they have had to rely on other staff or petroleum engineers
                  who were on loan from other field offices because their offices did not
                  have a petroleum engineer on staff. According to two field officials we
                  interviewed, while assistance from other field offices is needed and
                  appreciated, there is invariably a lack of consistency in the knowledge
                  that engineers from other offices have about the lease sites involved.
                  Field officials also said that there have been instances in which petroleum
                  engineers left the agency for the private sector, resulting in a loss of
                  institutional knowledge about certain leases, possibly contributing to
                  lapses in follow-up on particular leases. Officials from offices that rarely or
                  never conduct monitoring also cited problems with staff availability. We
                  reported on human capital challenges at BLM, specifically in hiring and
                  retaining petroleum engineers, in March 2010. 43 We also noted BLM’s
                  human capital constraints in our High-Risk Series update report in
                  February 2011, and we reported on human capital issues at BLM in


                  41
                    End dates are estimated because it is difficult to predict the period of delay, and BLM’s
                  guidance states that suspensions should be granted for an indefinite term.
                  42
                    Several field officials we interviewed informed us that they also rely on legal staff to
                  assist with follow-up on lease suspensions, typically when legal documents are prepared
                  for a lease, such as when the term and conditions of a lease are revised because of a
                  suspension or in cases where a suspension has been terminated. They stated that these
                  activities are usually one-time events and do not involve the routine monitoring of lease
                  suspensions.
                  43
                    GAO, Oil and Gas Management: Interior’s Oil and Gas Production Verification Efforts Do
                  Not Provide Reasonable Assurance of Accurate Measurement of Production Volumes,
                  GAO-10-313 (Washington, D.C.: Mar. 15, 2010).




                  Page 21                                         GAO-18-411 Oil and Gas Lease Management
          Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 27 of 43




                             January 2014 and September 2016. 44 In several of these reports, we
                             recommended that BLM take a number of actions, including using
                             existing authorities and incentives to improve staff retention. BLM
                             generally agreed with these recommendations and has taken action on
                             some, but not all, of these recommendations.

                             Nonetheless, the extent of variability we found, including 3 field offices
                             that monitor rarely or not at all, indicates that allowing individual field
                             offices to determine when to monitor suspensions may not ensure that
                             monitoring takes place. Under Standards for Internal Control in the
                             Federal Government, management should design control activities, such
                             as procedures, to ensure the objectives of the program are achieved. 45
                             The Office of Management and Budget has also acknowledged the
                             importance of internal guidance documents to channel the discretion of
                             employees, increase efficiency, and enhance the fair treatment of
                             similarly situated parties. 46 Some field officials we interviewed said that
                             procedures to help guide them on monitoring could be beneficial and
                             provide a level of consistency. By developing procedures for monitoring
                             lease suspensions, including when to conduct monitoring efforts, BLM
                             could promote more consistent monitoring to better ensure that lease
                             suspensions in effect are warranted.


BLM State Offices and        Officials from BLM’s state offices told us that they do not oversee field
Headquarters Generally       office monitoring of suspensions, and we found that they did not always
                             have current or complete information on suspensions. We found that
Do Not Oversee Field
                             more than three-quarters of the official lease files in BLM state offices we
Office Monitoring of Lease   reviewed contained outdated documentation regarding the status of lease
Suspensions and Do Not       suspensions. Specifically, files for 37 of the 48 lease suspensions we
Always Have Current or       reviewed did not contain updated information on whether the lease
Complete Information on      suspension had been monitored or reviewed since the suspension was
                             initially issued. For example, we reviewed a lease file for a suspension
Suspensions                  issued in 1949 for economic reasons, but the file only contained
                             44
                              GAO, High-Risk: An Update, GAO-11-278 (Washington, D.C.: February 2011); Oil and
                             Gas: Interior Has Begun to Address Hiring and Retention Challenges but Needs to Do
                             More, GAO-14-205 (Washington, D.C.: Jan. 31, 2014); and Oil and Gas Oversight: Interior
                             Has Taken Steps to Address Staff Hiring, Retention, and Training but Needs a More
                             Evaluative and Collaborative Approach, GAO-16-742 (Washington, D.C.: Sept. 19, 2016).
                             45
                              GAO-14-704G.
                             46
                               Office of Management and Budget, Final Bulletin for Agency Good Guidance Practices,
                             72 Fed. Reg. 3432 (Jan. 25, 2007).




                             Page 22                                      GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 28 of 43




                  information on the suspension issuance and not whether monitoring
                  occurred to assess the economic conditions associated with the lease.
                  Additionally, we discovered that some official lease files were not
                  complete and did not have certain required information, such as letters
                  issuing the suspension. For example, three of the lease files we reviewed
                  were missing required information. We could not verify the reasons these
                  leases were suspended, their current status, or any information
                  concerning monitoring efforts associated with them. Field officials we
                  interviewed did not have any information on these suspensions and said
                  that they may have been initiated by the state office more than 30 years
                  ago. However, BLM state officials were unable to confirm or deny this.
                  For another lease, there was no lease file. Officials in BLM headquarters
                  and state offices said that there is no requirement for them to oversee the
                  field offices’ monitoring activities. However, they said that performing
                  such oversight could help to ensure effective and consistent monitoring of
                  lease suspensions.

                  We also identified some instances in LR2000 where data on suspensions
                  were not up to date. Specifically, 7 of the 48 leases we reviewed were
                  recorded in LR2000 as suspended, but information we received from
                  agency officials indicated that the suspensions were no longer warranted.
                  We later confirmed with state and field officials that none of the 7
                  suspensions remained in effect. Five of these 7 leases were recorded as
                  being in suspension for 22 years or more for what appeared to be short-
                  term reasons, such as weather-related issues or economic conditions.
                  One Wyoming suspension, for instance, was granted in 1990 because of
                  low oil prices at the time, which made repairing wells uneconomical.
                  While this lease was still recorded as suspended in LR2000 as of
                  September 2016, a termination letter in the lease file indicated that the
                  suspension was terminated in 1991. In another example, a lease was
                  listed in the official lease file as suspended for 3 years because of delays
                  in processing a drilling permit application. When we followed up with field
                  officials about the lease, they informed us that the suspension should
                  have been terminated years ago; however, we found no termination letter
                  in the official lease file maintained by the state office. Field officials
                  speculated that the letter may not have been sent because the case
                  manager had retired and no one in the field office knew to follow up on
                  the lease. Because field officials informed us that these leases were no
                  longer suspended, we confirmed with officials from Interior’s Office of




                  Page 23                                 GAO-18-411 Oil and Gas Lease Management
       Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 29 of 43




                         Natural Resources Revenue that payments were being appropriately
                         collected for these 7 leases. 47

                         Moreover, these data are not available in a standardized report that could
                         be used to help oversee monitoring, such as a report showing the
                         average length or frequency of suspensions. BLM produces standardized
                         reports from LR2000 for other aspects of oil and gas leases, such as
                         when leases have been issued or are set to expire. BLM officials said that
                         a standardized report for lease suspensions could assist headquarters
                         and state officials in conducting oversight of field offices’ monitoring
                         efforts.

                         Standards for Internal Control in the Federal Government state that
                         management should design control activities, such as conducting top-
                         level reviews of actual performance, to ensure the objectives of the
                         program are being achieved. 48 By requiring that management, particularly
                         cognizant headquarters and state office officials, conduct top-level
                         reviews of field offices’ monitoring efforts, as well as top-level reviews of
                         official lease files and databases, BLM could better ensure that lease
                         suspensions in effect continue to be warranted and that information on
                         suspensions is current and complete. Additionally, federal standards for
                         internal control state that management should design control activities,
                         such as developing mechanisms that enforce management’s directives,
                         to achieve the entity’s objectives and address related risks. By developing
                         mechanisms, such as summary reports on lease suspensions, as BLM
                         updates or replaces LR2000, BLM could assist cognizant officials in
                         headquarters and state offices with their oversight of monitoring.


                         The ability of federal agencies to manage their programs effectively
Conclusions              depends in part on the information systems the agencies use and the
                         quality of the data within these systems. Over the past several years,
                         BLM has worked to improve the quality of the data in LR2000, including
                         data related to oil and gas lease suspensions. These efforts have helped
                         to improve the accuracy of certain data, but they do not address some

                         47
                           The Office of Natural Resources Revenue tracks rents and royalty payments collected
                         from oil and gas leases using a separate database. Office of Natural Resources Revenue
                         officials informed us that their database does not electronically communicate with LR2000,
                         and staff must manually convert identification numbers from LR2000 in order to cross
                         check these leases against their database.
                         48
                          GAO-14-704G.




                         Page 24                                        GAO-18-411 Oil and Gas Lease Management
       Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 30 of 43




                         constraints of LR2000. In particular, LR2000 does not contain a data field
                         for recording the reasons for suspensions. BLM officials told us that they
                         will upgrade or replace LR2000 in the near future. By including a data
                         field in the update or replacement for LR2000 to record the reasons for
                         suspensions, BLM could better ensure that federal lands are not being
                         inappropriately kept from development—potentially foregoing revenue—
                         or from other valuable uses of public lands.

                         BLM’s ability to effectively manage the program also depends on the
                         establishment of effective internal controls. To date, BLM has not
                         developed procedures for monitoring lease suspensions. By developing
                         procedures for monitoring lease suspensions, including when to conduct
                         monitoring efforts, BLM could promote more consistent monitoring to
                         better ensure that lease suspensions in effect are warranted. Additionally,
                         BLM does not conduct top-level reviews to oversee field offices’
                         monitoring efforts, and we found instances in which BLM’s information on
                         suspensions was outdated or incomplete. By requiring that management,
                         particularly cognizant headquarters and state office officials, conduct
                         reviews of field offices’ monitoring efforts, as well as official lease files
                         and databases, BLM could better ensure that information on suspensions
                         is current and complete. Finally, BLM does not have mechanisms to
                         provide officials with some key information relevant for oversight, such as
                         when suspensions were last reviewed or the average length and
                         frequency of suspensions. By developing mechanisms, such as summary
                         reports on lease suspensions, as BLM updates or replaces LR2000, BLM
                         could assist cognizant officials in headquarters and state offices with their
                         oversight of monitoring.


                         We are making the following four recommendations to BLM:
Recommendations for
Executive Action         As BLM updates or replaces its database, the Director of BLM should
                         include a data field to record the reasons for suspensions.
                         (Recommendation 1)

                         The Director of BLM should develop official agency procedures for
                         monitoring oil and gas lease suspensions, including when to conduct
                         monitoring activities. (Recommendation 2)

                         The Director of BLM should require cognizant officials in headquarters
                         and state offices to conduct top-level reviews of field offices’ monitoring of
                         oil and gas lease suspensions, as well as of official lease files and
                         databases to ensure they are current and complete. (Recommendation 3)


                         Page 25                                  GAO-18-411 Oil and Gas Lease Management
      Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 31 of 43




                        As BLM updates or replaces LR2000, the Director of BLM should ensure
                        the development of mechanisms, such as standardized summary reports
                        on lease suspensions, to assist cognizant officials in headquarters and
                        state offices with oversight of field offices’ monitoring efforts.
                        (Recommendation 4)


                        We provided a draft of this report to Interior for review and comment. In its
Agency Comments         comments, reproduced in appendix IV, Interior generally agreed with our
                        findings and recommendations. Interior also outlined plans for
                        addressing the recommendations.

                        Regarding our first recommendation, Interior stated that it agrees that any
                        future database used to track information on oil and gas lease
                        suspensions should include a data field to more explicitly record the
                        reasons for suspensions.

                        Interior also stated that it will develop standardized procedures for
                        monitoring oil and gas lease suspensions, consistent with our second
                        recommendation. These procedures will be instituted agency-wide,
                        according to Interior, and agency policy and handbooks will be updated
                        as needed to implement the procedures.

                        With respect to our third recommendation, Interior stated that it will
                        provide updated guidance and online training to assist the state and field
                        offices in managing, monitoring, and reviewing lease suspensions. These
                        actions are positive steps and may address our recommendation
                        depending on their implementation.

                        Finally, consistent with our fourth recommendation, Interior stated that
                        any future update to or replacement of LR2000 database will include the
                        capability to create standardized reports for oil and gas lease
                        suspensions.


                        As agreed with your offices, unless you publicly announce the contents of
                        this report earlier, we plan no further distribution until 30 days from the
                        report date. At that time, we will send copies to the appropriate
                        congressional committees, the Secretary of the Interior, and other
                        interested parties. In addition, the report will be available at no charge on
                        the GAO website at http://www.gao.gov.




                        Page 26                                 GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 32 of 43




                  If you or your staff members have any questions about this report, please
                  contact me at (202) 512-3841 or ruscof@gao.gov. Contact points for our
                  Office of Congressional Relations and Public Affairs may be found on the
                  last page of this report. GAO staff who made key contributions to this
                  report are listed in appendix V.




                  Frank Rusco
                  Director, Natural Resources and Environment




                  Page 27                               GAO-18-411 Oil and Gas Lease Management
     Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 33 of 43


Appendix I: Objectives, Scope, and
                       Appendix I: Objectives, Scope, and
                       Methodology



Methodology

                       This report examines (1) the process the Bureau of Land Management
                       (BLM) uses to determine whether to suspend oil and gas leases; (2) the
                       extent of oil and gas lease suspensions and the reasons for the
                       suspensions of selected leases; and (3) the approach that BLM uses to
                       monitor the status of lease suspensions and the extent to which this
                       approach allows for oversight of such lease suspensions.

                       To examine the process BLM uses to determine whether to suspend oil
                       and gas leases, we reviewed applicable laws, agency documents, and
                       the criteria BLM uses when considering lease suspensions. Specifically,
                       we reviewed BLM’s statutory requirements for granting a lease
                       suspension. We also reviewed BLM’s guidance for reviewing suspension
                       requests—Suspensions of Operations and/or Production Manual––which
                       outlines the process and criteria BLM uses to approve or deny a lease
                       suspension request as well as the process for appealing a suspension
                       decision. We interviewed BLM officials at headquarters, as well as state
                       and field offices responsible for leases in our review, about how they
                       apply these criteria when assessing suspension requests. We also
                       interviewed representatives from the Interior Board of Land Appeals
                       about suspension decisions that are appealed to the board, how these
                       appeals are handled, board decisions that are subsequently appealed,
                       and the process involved with those appeals.

                       To examine the extent of oil and gas lease suspensions and the reasons
                       for the suspensions of selected leases, we analyzed data on lease
                       suspensions from BLM’s Legacy Rehost 2000 System (LR2000)
                       database as of September 30, 2016. 1 We took a number of steps to
                       assess the reliability of suspension data and related fields in LR2000.
                       Specifically, we performed electronic tests to check the extent to which
                       data were complete and within expected ranges. Testing included
                       comparison of data extractions prepared by BLM officials for us against
                       data we downloaded directly from LR2000. We also interviewed BLM
                       officials responsible for managing the system about how data are
                       collected and entered into the system as well as the steps the officials
                       take to help ensure that the data are accurate and complete. We also
                       clarified discrepancies regarding lease suspension data with these
                       officials when necessary. We determined the data were sufficiently
                       reliable to give a high-level summary on suspensions, including

                       1
                        LR2000 contains information on all mineral and land assets managed by BLM, including
                       oil and gas leases.




                       Page 28                                      GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 34 of 43

                  Appendix I: Objectives, Scope, and
                  Methodology




                  information on the number and location of leases, the number in
                  suspension, and suspension length.

                  LR2000 contains information on activities related to an oil and gas lease’s
                  status, among other things. For each lease, we identified the latest
                  record, if any, for actions in fiscal year 2016 and earlier that indicate
                  suspension initiation or termination. We determined that a lease was in
                  suspension if the most recent action related to a suspension indicated
                  that the suspension was initiated. We determined the length of
                  suspension based on the date of that initiation record. We then
                  determined distributions of the numbers of leases recorded as still in
                  suspension in each state as of the end of fiscal year 2016.

                  We also reviewed the official lease files, maintained by BLM state offices,
                  for a nongeneralizable sample of leases recorded as suspended as of
                  September 30, 2016, in Montana and Wyoming to assess their status and
                  the reasons behind the suspensions. We chose these two states because
                  they were among the states with the largest numbers of suspended
                  leases. Montana’s official lease files were electronically maintained and
                  easily accessible, while Wyoming, which had leases recorded as
                  suspended for the longest period of time as of September 30, 2016,
                  maintained hard copy official lease files. Montana and Wyoming
                  collectively represent about 50 percent of all oil and gas leases recorded
                  as suspended. We used the following approaches to select a sample of
                  48 suspended leases in these states and limited the extent to which we
                  selected multiple leases that were suspended at the same time for the
                  same reason.

                  For Montana leases, we found that only 12 suspension initiation dates
                  were recorded for the leases in suspension as of the end of fiscal year
                  2016. We therefore randomly selected for review a single lease from
                  those suspended on each of these dates. For Wyoming, the suspension
                  initiation dates were much more dispersed, so we identified groups of 15
                  or more leases based on a combination of suspension date, similarity of
                  lease numbers, and the field office of jurisdiction. From these groups, we
                  selected 19 suspended leases—each lease was the lease with largest
                  acreage from each field office within its group. There were a number of
                  leases that did not fit into these groups because there were fewer than 15
                  suspensions on a given date with similar lease numbers, so we selected
                  a single lease file with the largest acreage from each year that was at
                  least 20 years old. This allowed us to review suspensions that have been
                  in effect for a relatively long period of time. This approach resulted in our
                  selection of an additional 17 suspended leases in Wyoming. While our


                  Page 29                                 GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 35 of 43

                  Appendix I: Objectives, Scope, and
                  Methodology




                  review of suspended lease files is not generalizable to other BLM lease
                  suspensions, our findings provide examples of types of reasons that are
                  cited for lease suspensions.

                  To verify the status of each selected lease, we compared information in
                  LR2000 and the official lease file to information in the Offices of Natural
                  Resources Revenue’s database. The Office of Natural Resources
                  Revenue, within the Department of the Interior, is responsible for
                  collecting rental and royalty payments associated with oil and gas leases.
                  We also interviewed the BLM state and field office officials responsible for
                  the specific lease files we reviewed to obtain additional information about
                  the status of certain lease suspensions and the reasons these
                  suspensions remained in effect. We compared how BLM maintains and
                  verifies its lease suspension information with Standards for Internal
                  Control in the Federal Government for information and communication. 2

                  To examine the approach BLM uses to monitor the status of lease
                  suspensions and the extent to which the approach provides for oversight,
                  we reviewed agency data, guidance and requirements, and official lease
                  documents. In particular, we reviewed monitoring information in LR2000,
                  BLM’s Suspensions of Operations and/or Production Manual, and
                  monitoring information in the official lease files for our sample of 48
                  leases recorded as being in suspension as of September 30, 2016. We
                  also interviewed officials from BLM headquarters, as well as BLM’s state
                  offices in Montana and Wyoming and the field offices responsible for the
                  48 selected leases in our review—a total of 12 field offices, 2 from
                  Montana and 10 from Wyoming. We interviewed officials from 11 field
                  offices about the approaches they used to monitor lease suspensions,
                  including the frequency of monitoring and the staff involved. 3 We also
                  interviewed officials at headquarters and state offices to examine the
                  extent to which these approaches provided for oversight of lease
                  suspensions. We compared BLM’s actions and documentation with
                  agency guidance, federal regulations, and federal standards for internal
                  control for control activities. 4


                  2
                   GAO, Standards for Internal Control in the Federal Government, GAO-14-704G
                  (Washington, D.C.: September 2014).
                  3
                   We reviewed a total of 12 field offices; however, 1 office did not respond to our request
                  for information on monitoring of lease suspensions.
                  4
                   GAO-14-704G.




                  Page 30                                         GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 36 of 43

                  Appendix I: Objectives, Scope, and
                  Methodology




                  We conducted this performance audit from September 2016 to June 2018
                  in accordance with generally accepted government auditing standards.
                  Those standards require that we plan and perform the audit to obtain
                  sufficient, appropriate evidence to provide a reasonable basis for our
                  findings and conclusions based on our audit objectives. We believe that
                  the evidence obtained provides a reasonable basis for our findings and
                  conclusions based on our audit objectives.




                  Page 31                              GAO-18-411 Oil and Gas Lease Management
               Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 37 of 43


Appendix II: Bureau of Land Management
                                         Appendix II: Bureau of Land Management Oil
                                         and Gas Leases, Suspensions, and Acreage,
                                         as of September 30, 2016


Oil and Gas Leases, Suspensions, and
Acreage, as of September 30, 2016
Table 1: Bureau of Land Management (BLM) Oil and Gas Recorded Leases, Suspensions, and Acreage, as of September 30,
2016

State                 Number of leases              Leased acreage        Number of suspensions         Suspended acreage
Alabama                            114                       70,620                             0                          0
Alaska                             174                    1,006,960                             0                          0
Arizona                              6                       12,217                             0                          0
Arkansas                           619                      416,194                           138                   147,990
California                         530                      198,820                            27                     20,870
Colorado                         4,135                    3,099,068                           180                   236,901
Idaho                               15                       19,852                             0                          0
Illinois                             8                         1,581                            0                          0
Indiana                              8                       11,358                             0                          0
Kansas                             462                      120,151                             0                          0
Kentucky                            69                       38,073                             4                      7,516
Louisiana                          578                      349,457                             2                       133
Maryland                             4                         2,637                            0                          0
Michigan                           235                      129,769                             0                          0
Mississippi                        630                      351,925                             2                      1,025
Montana                          2,751                    2,145,774                           607                   992,145
Nebraska                            27                       10,442                             0                          0
Nevada                             731                    1,385,511                            10                     13,663
New Mexico                       8,021                    4,508,477                           158                     84,256
New York                             5                         1,183                            0                          0
North Dakota                     1,854                      889,427                            88                     68,345
Ohio                               259                       55,847                             0                          0
Oklahoma                         1,209                      250,358                             2                       440
Oregon                             111                      187,197                           105                   172,759
Pennsylvania                        75                         9,954                            0                          0
South Dakota                       383                      168,938                             0                          0
Tennessee                            2                           736                            1                       620
Texas                              676                      406,733                             7                     12,288
Utah                             3,045                    2,984,294                           731                  1,054,288
Virginia                            38                       27,509                             0                          0




                                         Page 32                                      GAO-18-411 Oil and Gas Lease Management
                       Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 38 of 43

                                                          Appendix II: Bureau of Land Management Oil
                                                          and Gas Leases, Suspensions, and Acreage,
                                                          as of September 30, 2016




State                              Number of leases                   Leased acreage           Number of suspensions                Suspended acreage
West Virginia                                      242                         100,917                                    0                              0
Wyoming                                          13,996                      9,195,483                                 687                        568,775
Total                                            41,003                     28,157,462                               2,749                      3,382,014
Source: GAO analysis of BLM data. | GAO-18-411

                                                          Note: We reviewed BLM data to identify leases and suspensions and associated acreage for all
                                                          states with BLM leases.




                                                          Page 33                                            GAO-18-411 Oil and Gas Lease Management
                       Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 39 of 43


Appendix III: Bureau of Land Management
                                                       Appendix III: Bureau of Land Management Oil
                                                       and Gas Leases Recorded as in Suspension



Oil and Gas Leases Recorded as in
Suspension
Table 2: Bureau of Land Management (BLM) Oil and Gas Leases Recorded as in Suspension by Length and State, as of
September 30, 2016

State                                 < 3 years        ≥ 3 years to       ≥ 10 years to         ≥ 20 years to           ≥ 30 years                  Total
                                                        < 10 years           < 20 years            < 30 years
Arkansas                                         11              125                    0                    2                     0                    138
California                                       22                2                    1                    2                     0                    27
Colorado                                         59              113                    5                    0                     3                    180
Kentucky                                           0               0                    0                    4                     0                      4
Louisiana                                          0               1                    1                    0                     0                      2
Mississippi                                        1               0                    0                    1                     0                      2
Montana                                          12              167                    1                    3                  424                     607
North Dakota                                     66              22                     0                    0                     0                    88
New Mexico                                       49              15                     4                   11                   79                     158
Nevada                                             2               1                    3                    4                     0                    10
Oklahoma                                           0               2                    0                    0                     0                      2
Oregon                                           105               0                    0                    0                     0                    105
Tennessee                                          0               0                    1                    0                     0                      1
Texas                                              0               6                    1                    0                     0                      7
Utah                                             160             326                 111                    29                  105                     731
Wyoming                                          142             374                   67                   70                   34                     687
Total                                            629          1,154                  195                   126                  645                2,749
Source: GAO analysis of BLM data. | GAO-18-411


                                                       Note: We reviewed BLM data to identify the length of suspensions for all states with suspended
                                                       leases. We calculated the length of a lease suspension based on when the suspension was first
                                                       issued through the end of fiscal year 2016—September 30, 2016.




                                                       Page 34                                             GAO-18-411 Oil and Gas Lease Management
     Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 40 of 43


Appendix IV: Comments from the
                       Appendix IV: Comments from the Department
                       of the Interior



Department of the Interior




                       Page 35                                     GAO-18-411 Oil and Gas Lease Management
Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 41 of 43

                  Appendix IV: Comments from the Department
                  of the Interior




                  Page 36                                     GAO-18-411 Oil and Gas Lease Management
           Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 42 of 43


Appendix V: GAO Contact and Staff
Acknowledgments


                             Frank Rusco, (202) 512-3841 or ruscof@gao.gov
GAO Contact
                             In addition to the contact named above, Dan Haas (Assistant Director),
Staff                        Karla Springer (Assistant Director), John C. Johnson (Analyst-in-Charge),
Acknowledgments              Richard Burkard, Cindy Gilbert, John W. Hocker, Cynthia Norris, Daniel
                             Purdy, Stuart Ryba, Sara Sullivan, Kiki Theodoropoulos, Barbara
                             Timmerman, Jack Wang, and Khristi Wilkins made key contributions to
                             this report.




(101103)
                             Page 37                               GAO-18-411 Oil and Gas Lease Management
          Case 4:19-cv-00057-DN-PK Document 2-5 Filed 08/02/19 Page 43 of 43




                            The Government Accountability Office, the audit, evaluation, and investigative
GAO’s Mission               arm of Congress, exists to support Congress in meeting its constitutional
                            responsibilities and to help improve the performance and accountability of the
                            federal government for the American people. GAO examines the use of public
                            funds; evaluates federal programs and policies; and provides analyses,
                            recommendations, and other assistance to help Congress make informed
                            oversight, policy, and funding decisions. GAO’s commitment to good government
                            is reflected in its core values of accountability, integrity, and reliability.

                            The fastest and easiest way to obtain copies of GAO documents at no cost is
Obtaining Copies of         through GAO’s website (https://www.gao.gov). Each weekday afternoon, GAO
GAO Reports and             posts on its website newly released reports, testimony, and correspondence. To
                            have GAO e-mail you a list of newly posted products, go to https://www.gao.gov
Testimony                   and select “E-mail Updates.”

Order by Phone              The price of each GAO publication reflects GAO’s actual cost of production and
                            distribution and depends on the number of pages in the publication and whether
                            the publication is printed in color or black and white. Pricing and ordering
                            information is posted on GAO’s website, https://www.gao.gov/ordering.htm.
                            Place orders by calling (202) 512-6000, toll free (866) 801-7077, or
                            TDD (202) 512-2537.
                            Orders may be paid for using American Express, Discover Card, MasterCard,
                            Visa, check, or money order. Call for additional information.

                            Connect with GAO on Facebook, Flickr, Twitter, and YouTube.
Connect with GAO            Subscribe to our RSS Feeds or E-mail Updates. Listen to our Podcasts.
                            Visit GAO on the web at https://www.gao.gov.

                            Contact:
To Report Fraud,
                            Website: https://www.gao.gov/fraudnet/fraudnet.htm
Waste, and Abuse in
                            Automated answering system: (800) 424-5454 or (202) 512-7470
Federal Programs
                            Orice Williams Brown, Managing Director, WilliamsO@gao.gov, (202) 512-4400,
Congressional               U.S. Government Accountability Office, 441 G Street NW, Room 7125,
Relations                   Washington, DC 20548

                            Chuck Young, Managing Director, youngc1@gao.gov, (202) 512-4800
Public Affairs              U.S. Government Accountability Office, 441 G Street NW, Room 7149
                            Washington, DC 20548

                            James-Christian Blockwood, Managing Director, spel@gao.gov, (202) 512-4707
Strategic Planning and      U.S. Government Accountability Office, 441 G Street NW, Room 7814,
External Liaison            Washington, DC 20548




                               Please Print on Recycled Paper.
